Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features of “one or more sensors” and “a tester”  as recited in claim 1, the feature of “active and passive devices including transistors, resistor, capacitor device structures”  as recited in claim 2, the feature of  “one or more sensors” and “a tester”  as recited in claim 17  and the feature of “one or more reliability sensors” ,” input/output (IO) pads”,” an integrated circuit”  and “probes” as recited in claim 18  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “one or more sensors” and “a tester” comprise of? Are they shown in any of drawings? Furthermore, it is unclear what “a stress generator’ is. 
In claim 2, it is unclear how “active and passive devices including transistors, resistor, capacitor device structures” are interrelated and associated with “one or more sensors”, “a stress generator” ,”a memory” and “an interface” as recited in claim 1?  Are “active and passive devices including transistors, resistor, capacitor device structures” shown in any of drawings?
In claim 3, it is unclear how “a Negative Bias Temperature Instability (NBTI)) sensor is interrelated and associated with “one or more sensors”, “a stress generator” ,”a memory” and “an interface” as recited in claim 1?  
In claim 4, “the ring oscillator” has not been recited previously, therefore this term is indefinite. Furthermore, it is unclear how “the ring oscillator”, “a substrate” and “source of p-channel devices” are interrelated and associated with “one or more sensors”, “a stress generator”, ”a memory” and “an interface” as recited in claim 1?  
In claim 6, it is unclear how  “a reference ring oscillator” and “a stressed ring oscillator “ are interrelated and associated with “one or more sensors”, “a stress generator”, ”a memory” and “an interface” as recited in claim 1?  
In claim 8, line 1, ---claim 53---  should be “claim 5”.
In claim 10, it is unclear how “a hot carrier injection (HCI) sensor”  are interrelated and associated with “one or more sensors”, “a stress generator”, ”a memory” and “an interface” as recited in claim 1?  
In claim 13, it is unclear how  “time dependent dielectric breakdown (TDDB) sensor” is  interrelated and associated with “one or more sensors”, “a stress generator”, ”a memory” and “an interface” as recited in claim 1?  
In claim 14, it is unclear how  “FET transistors” is  interrelated and associated with “one or more sensors”, “a stress generator”, ”a memory” and “an interface” as recited in claim 1?  
In claim 15, “the TDDB sensor” and “the FET transistors” have not been recited previously, therefore these terms are indefinite.
In claim 17 it is unclear what “one or more sensors” and “a tester” comprise of? Are they shown in any of drawings?
In claim 18, it is unclear what “one or more reliability sensors” ,” input/output (IO) pads”,” an integrated circuit”, “the functional blocks” and “probes” comprise of? Are they shown in any of drawings? Furthermore, “the functional blocks” have not been recited previously, therefor this term is indefinite. 
In claim 20. It is unclear what “an Enterprise Database” is and what does it includes? 
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Uppal et al (Pat# 9,372,226).
As to claims 1 and 17, Uppal et al disclose a circuit (102) as shown in figure 1B having  one or more sensors  (104,106) adapted to be formed on a wafer (100), each sensor detecting one or more wafer characterization data in a stressed condition; a stress generator (122) controlling the one or more sensors to place the one or more sensors under stress test;  sense contact pads (124) coupled to the one or more sensors  to store wafer characteristics under the stressed condition; and an interface  (electrical conductor) coupled to the sense contact pads (124) to communicate the wafer characterization data to a tester (130). It is noted that Uppal et al do not explicitly mention about the memory. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the sense contact pads (124) are memory because they temporarily retain and hold the electrical stress  measured signals from the sensors (104,106)  before feed these signals to the tester (130). 
6.	Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over  Briggs et al (Pat# 10,746,782).
	As to claim 18, Briggs et al disclose  an automated test equipment (ATE) to test a wafer (120) with one or more reliability sensors (132)  therein, each including a plurality of active and passive device structures that characterize a semiconductor manufacturing process, input/output (IO) pads adapted to be accessed by test hardware and control logic, sensing system (150), and control (102) for programming the memory which identify the wafer and die location at test in an integrated circuit, the ATE (106) comprising: probes (110) coupleable to the wafer to capture wafer functional data; and a database (108)  to store functional test measurements during or after fabricating the functional blocks, wherein the database predicts device failures based on information of known device failures or related process parameters and their relationship to functional test measurements. It is noted that Briggs et al do not ex[licitly mention about memory. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the sensing system is memory because the sensing system (150) has to retain the measured signals temporarily before feed these measured signals to the controller (102).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Burns et al (Pat# 9,506,977)  disclose  Application Of Stress Conditions For Homogenization Of Stress Samples In Semiconductor Product Acceleration Studies.
Agarwal et al (Pat# 8,120,356) disclose Measurement Methodology And Array Structure For Statistical Stress And Test Of Reliabilty Structures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867